UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 15, 2013 INTERSECTIONS INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-50580 (Commission File Number) 54-1956515 (IRS Employer Identification No.) 3901 Stonecroft Boulevard Chantilly, Virginia 20151 (Address of Principal Executive Offices) (Zip Code) (703)488-6100 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 15, 2013, Intersections Inc. (the “Company”) held its annual meeting of stockholders. Matters voted on at the annual meeting and the results thereof were as follows: For Withheld Broker Non-Votes 1. Directors Michael R. Stanfield John M. Albertine Thomas G. Amato James L. Kempner Thomas L. Kempner David A. McGough Norman N. Mintz William J. Wilson For Against Abstain Broker Non-Votes 2. An advisory vote on executive compensation Every One Year Every Two Years Every Three Years Abstain Broker Non-Votes 3.An advisory vote on the frequency of the advisory vote on executive compensation For Against Abstain Broker Non-Votes 4.Ratification of the appointment of Deloitte & Touche LLP as the independent registered public accounting firm for the fiscal year ending December 31, 2013 – After considering the results of the vote on the frequency of the advisory vote on executive compensation, the Board of Directors determined to hold an annual advisory vote on executive compensation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:May 17, 2013 INTERSECTIONS INC. By: /s/ Neal Dittersdorf Name: Neal Dittersdorf Title: Executive Vice President
